EXHIBIT 10.2

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 8th day of November, 2016, by and among: (a) SILICON VALLEY
BANK (“Bank”) and (b) (i) SYNACOR, INC., a Delaware corporation (“Synacor”),
(ii) NTV INTERNET HOLDINGS, LLC, a Delaware limited liability company (“NTV”),
and (iii) SYNC HOLDINGS, LLC, a Delaware limited liability company (“Sync”, and
together with Synacor and NTV, individually and collectively, jointly and
severally, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of September 27, 2013 (the “Loan and Security Agreement”), as amended
by that certain First Amendment to Loan and Security Agreement dated as of
October 28, 2014, by and among Borrower and Bank, as amended by that certain
Joinder to Loan and Security Agreement dated as of April 13, 2015, by and among
Borrower and Bank, as amended by that certain Joinder to Loan and Security
Agreement dated as of September 25, 2015, by and among Borrower and Bank, as
amended by that certain Second Amendment to Loan and Security Agreement dated as
of September 25, 2015, by and among Borrower and Bank, as further amended by
that certain Third Amendment to Loan and Security Agreement dated as of
October 28, 2015, by and among Borrower and Bank, and as further amended by that
certain Consent and Fourth Amendment to Loan and Security Agreement dated as of
February 25, 2016, by and among Borrower and Bank (as amended, and as the same
may from time to time be further amended, modified, supplemented, restated or
amended and restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions thereto as set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

2.1 Section 6.7 (Financial Covenants). The Loan Agreement shall be amended by
deleting Section 6.7 thereof in its entirety and inserting in lieu thereof the
following:

“6.7 Financial Covenants. Maintain at all times, subject to periodic reporting
as of the last day of each month, unless otherwise noted, on a consolidated
basis with respect to Borrower:

(a) Adjusted Quick Ratio. (i) Through and including the calendar quarter ending
June 30, 2014, a ratio of (A) Quick Assets to (B) outstanding Obligations, of at
least 2.50 to 1.0 (to be tested as of the last day of each quarter),
(ii) commencing with the month ending September 30, 2014 and continuing with
each month thereafter, through and including the month ending August 31, 2015, a
ratio of (A) Quick Assets to (B) Current Liabilities minus the current portion
of Deferred Revenue, of at least 1.50 to 1.0, (iii) commencing with the month
ending September 30, 2015 and continuing with each month thereafter, through and
including the month ending January 31, 2016 a ratio of (A) Quick Assets to
(B) Current Liabilities minus the current portion of Deferred Revenue, of at
least 1.25 to 1.0; and (iv) commencing with the month ending February 29, 2016
and continuing with each month thereafter, through and including the month
ending September 30, 2016, a ratio of (A) Quick Assets to (B) Current
Liabilities minus the current portion of Deferred Revenue, of at least 1.1 to
1.0.

(b) EBITDA. Measured as of the end of each fiscal quarter on a trailing twelve
month basis, EBITDA of at least (i) for each fiscal quarter through and
including the fiscal quarter ending June 30, 2014, $1,500,000, (ii) for the
fiscal quarter ending September 30, 2014 and for each fiscal quarter thereafter,
through and including the fiscal quarter ending June 30, 2015, ($5,000,000), and
(iii) for the fiscal quarter ending September 30, 2015 and for each fiscal
quarter thereafter, through and including the fiscal quarter ending
September 30, 2016, $1,500,000.

(c) Liquidity Coverage. At all times on and after October 31, 2016, a Liquidity
Coverage Ratio of not less than: (i) for the period commencing on October 31,
2016, and continuing through and including January 31, 2017, 2.0 to 1.0,
(ii) for the period commencing on February 1, 2017 and continuing through and
including April 30, 2017, 1.50 to 1.0, and (iii) on May 1, 2017, and at all
times thereafter, 2.0 to 1.0.

(d) Free Cash Flow. Measured as of the end of each fiscal quarter, commencing
with the fiscal quarter ending December 31, 2016 and continuing with each fiscal
quarter thereafter, on a trailing six-month basis, Free Cash Flow of at least:
(i) for the six-month period ending on December 31, 2016, ($4,750,000), (ii) for
the six-month period ending on March 31, 2017, ($4,500,000), (iii) for the
six-month period ending on June 30, 2017, ($3,000,000), (iv) for the six-month
period ending on September 30, 2017, ($500,000), (v) for the six-month period
ending on December 31, 2017, $500,000, and (vi) for the six-month period ending
on March 31, 2018, and each subsequent six-month period thereafter ending on the
last day of a fiscal quarter of Borrower, $1,000,000.”



--------------------------------------------------------------------------------

2.2 Section 8.11 (2016 Post-Closing). The Loan Agreement shall be amended by
(a) deleting the word “or” appearing at the end of Section 8.9 thereof,
(b) deleting the period appearing at the end of Section 8.10 thereof and
inserting in lieu thereof the following text: “; or”, and (c) inserting the
following to appear as a new Section 8.11 thereof (immediately following the
existing Section 8.10 thereof):

“8.11 2016 Post-Closing. Within thirty (30) days after the Fifth Amendment Date,
Borrower shall deliver to Bank, in form and substance satisfactory to Bank:
(a) a long form certificate of the Secretary of State of Delaware for each
Borrower certified within the past thirty (30) days as to each Borrower’s legal
existence and good standing, (b) a certificate of Good Standing/Foreign
Qualification with respect to each Borrower from each other state in which such
Borrower is qualified to transact business, certified within the past thirty
(30) days as to such Borrower’s existence and good standing in such
jurisdiction, and (c) evidence of insurance with respect to each Borrower in a
form acceptable to Bank, including, without limitation, Acord 25s and Acord 28
certificates and endorsements to Borrower’s insurance policies in favor of
Bank.”

2.3 Section 13.1 (Definitions).

(a) The Loan Agreement shall be amended by deleting the following terms and
their respective definitions appearing in Section 13.1 thereof in their entirety
and replacing them with the following:

“ “LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 1/10,000th of one percent (0.0001%)) equal
to LIBOR for such Interest Period divided by one (1) minus the Reserve
Requirement for such Interest Period, provided that, in the event such rate of
interest is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.”

“ “LIBOR Rate Margin” is four percent (4.0%); provided, however, that at all
times during which the Liquidity Coverage Ratio is greater than 2.75 to 1.0, the
LIBOR Rate Margin shall be three and one half of one percent (3.50%).”

“ “Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect, provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect



--------------------------------------------------------------------------------

at its principal office in the State of California (such Bank announced Prime
Rate not being intended to be the lowest rate of interest charged by Bank in
connection with extensions of credit to debtors), provided that, in the event
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.”

“ “Prime Rate Margin” is one and one half of one percent (1.50%), provided,
however, that at all times during which the Liquidity Coverage Ratio is greater
than 2.75 to 1.0, the Prime Rate Margin shall be one percent (1.0%).”

(b) The Loan Agreement shall be amended by inserting the following new terms and
their respective definitions to appear alphabetically in Section 13.1 thereof:

“ “Fifth Amendment Date” is November 8, 2016.”

“ “Free Cash Flow” shall mean (a) EBITDA, minus (b) capital expenditures
determined in accordance with GAAP, minus (c) capitalized software expenses,
determined in accordance with GAAP, and minus (d) cash taxes, determined in
accordance with GAAP.”

“ “Liquidity” is, at any time, the sum of (a) the aggregate amount of
unrestricted cash and Cash Equivalents held at such time by Borrower in Deposit
Accounts or Securities Accounts in the name of Borrower maintained with Bank or
subject to Control Agreements in favor of Bank, and (b) the aggregate
outstanding Eligible Accounts.”

“ “Liquidity Coverage Ratio” is a ratio of (a) Liquidity to (b) the aggregate
outstanding Obligations.”

2.4 Exhibit E (Compliance Certificate). The Compliance Certificate is amended in
its entirety and replaced with the Compliance Certificate in the form of
Schedule 1 attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Ratification of Intellectual Property Security Agreement. Synacor hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of September 27,
2013, between Synacor and Bank, as amended by that certain First Amendment to
Intellectual Property Security Agreement dated as of September 25, 2015, by and
between Synacor and Bank, and as further amended by that certain Second
Amendment to Intellectual Property Security Agreement dated as of April 29,
2016, by and between Synacor and Bank (as amended, the “Synacor IPSA”) and
acknowledges, confirms and agrees that the Synacor IPSA (a) contains an accurate
and complete listing of all Intellectual Property Collateral, as defined in the
Synacor IPSA, as of the date of this



--------------------------------------------------------------------------------

Amendment, and (b) shall remain in full force and effect. NTV hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of a certain
Intellectual Property Security Agreement dated as of April 13, 2015, between NTV
and Bank (the “NTV IPSA”) and acknowledges, confirms and agrees that the NTV
IPSA (a) contains an accurate and complete listing of all Intellectual Property
Collateral, as defined in the NTV IPSA, and (b) shall remain in full force and
effect. Sync hereby ratifies, confirms and reaffirms, all and singular, the
terms and conditions of a certain Intellectual Property Security Agreement dated
as of September 25, 2015, between Sync and Bank (the “Sync IPSA”) and
acknowledges, confirms and agrees that the Sync IPSA (a) contains an accurate
and complete listing of all Intellectual Property Collateral, as defined in the
Sync IPSA, and (b) shall remain in full force and effect.

6. Ratification of Perfection Certificate. Synacor hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate of Synacor dated as of September 25, 2015, as delivered
to Bank, and acknowledges, confirms and agrees the disclosures and information
Synacor provided to Bank in said Perfection Certificate have not changed, as of
the date hereof. NTV hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate of NTV
dated as of April 13, 2015, as delivered to Bank, and acknowledges, confirms and
agrees the disclosures and information NTV provided to Bank in said Perfection
Certificate have not changed, as of the date hereof. Sync hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate of Sync dated as of September 25, 2015, as
delivered to Bank, and acknowledges, confirms and agrees the disclosures and
information Sync provided to Bank in said Perfection Certificate have not
changed, as of the date hereof.

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment to Bank of (i) a fully-earned, non-refundable amendment
fee in an amount equal to Thirty Thousand Dollars ($30,000.00), and (ii) Bank’s
legal fees and expenses incurred in connection with this Amendment.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

SILICON VALLEY BANK

   

BORROWER

 

SYNACOR, INC.

By:   /s/ Russell Follansbee     By:   /s/ William J. Stuart Name:   Russell
Follansbee     Name:   William J. Stuart Title:   Vice President     Title:  
Chief Financial Officer     NTV INTERNET HOLDINGS, LLC       By:   /s/ William
J. Stuart       Name:   William J. Stuart       Title:   Manager     SYNC
HOLDINGS, LLC       By:   /s/ William J. Stuart       Name:   William J. Stuart
      Title:   Manager



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK   Date:                                          FROM:
  SYNACOR, INC., NTV INTERNET HOLDINGS, LLC and SYNC HOLDINGS, LLC

The undersigned authorized officer of SYNACOR, INC., NTV INTERNET HOLDINGS, LLC
and SYNC HOLDINGS, LLC (“Borrower”) certifies that under the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (as
amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                         with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

  

Required

    

Complies

Monthly financial statements and Compliance Certificate

   Monthly within 45 days      Yes    No

Annual financial statement (CPA Audited), if not otherwise publicly available

   FYE within 120 days      Yes    No

Borrowing Base Certificate and A/R & A/P Agings

   Monthly within 45 days      Yes    No

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no

registrations, state “None”)

 

Financial Covenants

  

Required

    

Actual

    

Complies

 

Maintain at all times:

        

Liquidity Coverage (tested on a monthly basis)

     *                 :1.0         Yes    No   

Trailing 6 Month Free Cash Flow (tested on a quarterly basis):

     **       $                      Yes    No   

*See Section 6.7(c) of the Agreement.

**See Section 6.7(d) of the Agreement.



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating

Documents of Borrower or any of its Subsidiaries? If yes, provide copies of any
such amendments or changes with this

Compliance Certificate.

   Yes    No

 

Performance Pricing*

  

Applies

Liquidity Coverage Ratio > 2.75 to 1.0

   Prime + 1.0% or LIBOR plus 3.50%    Yes    No

Liquidity Coverage Ratio < 2.75 to 1.0

   Prime + 1.50% or LIBOR plus 4.0%    Yes    No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

SYNACOR, INC.     BANK USE ONLY By:         Received by:     Name:          
AUTHORIZED SIGNER Title:         Date:         Verified:     NTV INTERNET
HOLDINGS, LLC       AUTHORIZED SIGNER       Date:     By:           Name:      
  Compliance Status:            Yes      No Title:           SYNC HOLDINGS, LLC
      By:           Name:           Title:          



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                         

I. Liquidity Coverage Ratio (Section 6.7(c)) (tested monthly)

Required:    (a) for the period commencing on October 31, 2016, and continuing
through and including January 31, 2017, 2:0 to 1.0, (b) for the period
commencing on February 1, 2017 and continuing through and including April 30,
2017, 1.50 to 1.0, and (c) on May 31, 2017, and at all times thereafter, 2.0 to
1.0

Actual:              to 1.0

 

A.

   The aggregate amount of unrestricted cash and Cash Equivalents held at such
time by Borrower in Deposit Accounts or Securities Accounts in the name of
Borrower maintained with Bank or subject to Control Agreements in favor of Bank
   $                    

B.

   Aggregate outstanding Eligible Accounts (as set forth in Borrowing Base
Certificate)    $                    

C.

   Line A plus line B    $                    

D.

   Aggregate value of all outstanding obligations and liabilities of Borrower to
Bank    $                    

E.

   Liquidity Coverage Ratio (Line C divided by Line D)              :1.0   

Is Line E equal to or greater than the applicable ratio above?

☐  No, not in compliance                    ☐  Yes, in compliance

II. Free Cash Flow (Section 6.7(d)) (tested quarterly)

Required:    (a) for the six-month period ending on December 31, 2016,
($4,750,000), (b) for the six-month period ending on March 31, 2017,
($4,500,000), (c) for the six-month period ending on June 30, 2017,
($3,000,000), (d) for the six-month period ending on September 30, 2017,
($500,000), (e) for the six-month period ending on December 31, 2017, $500,000,
and (f) for the six-month period ending on March 31, 2018, and each subsequent
six-month period thereafter ending on the last day of a fiscal quarter of
Borrower, $1,000,000

Actual:             $                    

 

A.

   Net Income    $                    

B.

   Interest Expense    $                    

C.

   To the extent deducted in the calculation of Net Income, depreciation and
amortization expense    $                    

D.

   Income tax expense    $                    

E.

   Stock compensation    $                    



--------------------------------------------------------------------------------

F.

   Non-cash items and one-time expenses approved by Bank, in its sole discretion
   $                    

G.

   EBITDA (Sum of lines A through F)    $                    

H.

   Capital Expenditures    $                    

I.

   Capitalized Software Expenses    $                    

J.

   Cash Taxes    $                    

K.

   Free Cash Flow (line G minus line H minus line I minus line J)    $
                   

Is line G equal to or greater than the applicable amount above?

☐  No, not in compliance                    ☐  Yes, in
compliance                    ☐  N/A [not quarter-end]